(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, dictada sentencia en este caso en junio 1, 1939, en contra del demandado, éste apeló de la misma en julio 1, 1939, y solicitó una prórroga de treinta días que le fue concedida para ra-dicar la exposición del caso sin que lo hiciera y sin que practicara, ninguna otra gestión para perfeccionar su recurso; y
Por cuanto, la parte apelada, por tal motivo, solicitó que la ape-lación fuera desestimada en moción de abril ocho último, notificada a la parte contraria y vista sin asistencia de las partes en junio-nueve actual:
Por tanto, de acuerdo con la ley y la jurisprudencia aplicables,, se declara la moción con lugar y se desestima, por abandono, el re-curso.